
	

115 S1943 IS: Caribbean Trade Extension Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1943
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Caribbean Basin Economic Recovery Act to extend the transition period for preferential
			 treatment of certain textile and apparel articles.
	
	
		1.Short title
 This Act may be cited as the Caribbean Trade Extension Act of 2017.
 2.Extension of transition period for preferential treatment of certain textile and apparel articlesSection 213(b) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)) is amended— (1)in paragraph (2)(A)—
 (A)in clause (iii)— (i)in subclause (II)(cc), by striking 2020 and inserting 2030; and
 (ii)in subclause (IV)(dd), by striking 2020 and inserting 2030; and (B)in clause (iv)(II), by striking 18 and inserting 28; and
 (2)in paragraph (5)(D)(i), by striking 2020 and inserting 2030. 